           Case 1:19-cv-03837-VSB Document 103 Filed 12/20/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MARSH & MCLENNAN AGENCY LLC,
                                                           Case No.: 19 cv 03837 (VSB)
                              Plaintiff,
                                                           DECLARATION OF A. MICHAEL
                  -against-                                WEBER

 ELMER “RICK” FERGUSON,

                               Defendant.


           A. MICHAEL WEBER, declares pursuant to 28 U.S.C. § 1746 and subject to the

penalties of perjury that the following is true and correct:

       1.       I am a Shareholder with the law firm Littler Mendelson, P.C., counsel for Plaintiff

Marsh & McLennan Agency LLC (“MMA”).

       2.       I am familiar with the facts and circumstances associated with this case.

       3.       Attached as Exhibit A is list of clients supplied by Bill Peartree, with two additional

columns from Littler Mendelson noting whether Ferguson sent client contact information to

himself during the course of his employment and whether Ferguson solicited that client.

       4.       Attached as Exhibit B is a true copy of a template Non-Solicitation and

Confidentiality Agreement between Barney & Barney/MMA and employees.

       5.       Attached as Exhibit C is a true copy of the executed Non-Solicitation and

Confidentiality Agreement between Barney & Barney/MMA and Jeffrey Calder, dated February

1, 2014.

       6.       Attached as Exhibit D is a true copy of the executed Non-Solicitation and

Confidentiality Agreement between Barney & Barney/MMA and Elmer Ferguson, dated February

1, 2014.
         Case 1:19-cv-03837-VSB Document 103 Filed 12/20/19 Page 2 of 3




       7.      Attached as Exhibit E is a true copy of an email from Defendant to Nate White

dated January 11, 2019, that Defendant produced to Plaintiff in this action.

       8.      Attached as Exhibit F is a true copy of an email chain between Defendant and an

MMA client dated August 19, 2019, that Defendant produced to Plaintiff in this action.

       9.      Attached as Exhibit G is a true copy of an email chain between Defendant and Nate

White dated February 3, 2019, which Defendant produced to Plaintiff in this action.

       10.     Attached as Exhibit H is a true copy of an email chain between Defendant and Nate

White dated December 20, 2018, which Defendant produced to Plaintiff in this action.

       11.     Attached as Exhibit I is a true copy of an email chain between William Peartree and

Defendant dated February 11, 2019, which Defendant produced to Plaintiff in this action.

       12.     Attached as Exhibit J is a true copy of Defendant’s Exhibit 4 to the evidentiary

hearing held in this action on October 2 and 3, 2019.

       13.     Attached as Exhibit K is a true copy of Plaintiff’s Exhibit 26 to the evidentiary

hearing held in this action on October 2 and 3, 2019.

       14.     Attached as Exhibit L is a true copy of Plaintiff’s Exhibit 14 to the evidentiary

hearing held in this action on October 2 and 3, 2019.

       15.     Attached as Exhibit M is a true copy of an email from Jeff Calder to Defendant

dated February 14, 2019.

       16.     Attached as Exhibit N is a true copy of an email from Defendant to Nate White

dated January, 29, 2019, which Defendant produced to Plaintiff in this action.

       17.     Attached as Exhibit O is a true copy of Defendant’s Exhibit 9 to the evidentiary

Hearing held in this action on October 2 and 3, 2019.

       18.     Attached as Exhibit P is a true copy of Defendant’s Personnel Change Form dated

March 9, 2015.
       Case 1:19-cv-03837-VSB Document 103 Filed 12/20/19 Page 3 of 3




Date: December 20, 2019
      New York, New York

                                              Respectfully submitted


                                              /s/ A. Michael Weber____________
                                              A. Michael Weber
                                              LITTLER MENDELSON, P.C.
                                              900 Third Avenue
                                              New York, NY 10022

                                              Attorneys for Plaintiff
